DETAILED ACTION
This office action is responsive to the amendment filed7/12/2022.  As directed claims 1 and 16 have been amended, claims 6, 12-15, 20, 22, and 23 have been canceled, and claims 27 and 28 have been added.  Thus claims 1-5, 7-11, 16-19, 21, and 24-28 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 28 and 27 have been renumbered claims 27 and 28.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 9, 11, 16, , 17, 21, 24, 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrstedt et al. (2016/0095765) in view of Reinhold (4,060,079) and Illindala (10.568,805).
Regarding claim 1, Ehrstedt discloses a patient system comprising  a chest compression device (100) configured to provide automatic chest compressions to a patient, the chest compression device comprising a back plate (105) defining an upper surface (top surface) to support the patient (200) and opposing longitudinal edges (i.e. top/bottom horizontally extending edges), a main housing (115) supporting a piston (140) arranged to provide the automatic chest compressions ([0027] lines 1-20), and opposing upstanding legs (120, 125) each coupled to the backplate (105) and to the main housing (115), a patient support apparatus comprising: a frame (245) defining a patient support deck (245)  sized to support the back plate (105) and at least a majority of the patient (200); a harness assembly (i.e. 300) comprising: retention straps (305, 320, 321) coupled to said frame ([0033] lines 1-6); a coupler (315, 316) near an end of each of said retention straps ([0035] lines 1-6) with said couplers (315, 316) adapted to releasably engage complementary couplers (i.e. ledges) of the chest compression device adjacent lateral sides of the main housing ([0039] lines 1-15) when the back plate (105) is positioned on said patient support surface (245); and a tension adjustment mechanism (310, 311) coupled to said retention straps (305, 320, 321) to selectively adjust tension of one or more of said retention straps ([0034] last 15 lines) to secure the chest compression system (100) to said patient support apparatus (245) when said couplers (310, 311) are coupled to the complementary couplers (i.e. ledges) of the chest compression device  ([0040] last 10 lines) to maintain  a position of the chest compression device secured relative to the patient support apparatus (245) while the automatic chest compressions are being provided to the patient as said patient support apparatus is being moved along a surface concurrently with the chest compression device  ([0032] lines 1-15, [0034] last 15 lines disclose the tension adjustment mechanisms are configured to provide stability during transport in directions 250, 255, 260.  Thus, the straps are able to provide stability while the automatic chest compressions are being provided to the patient as said patient support apparatus is being moved along a surface); wherein each retention straps (305, 320, 321) of said harness assembly extend along respective outer surfaces of said opposing upstanding legs (120, 125) of said chest compression device (100)  to provide rotational and translational  stability to said chest compression device (100) securely positioned on said patient support surface (as shown, the straps are on outer lateral sides and thereby are able to provide at least lateral rotational stability preventing lateral rotation due to the tension of the lateral straps and securement against full translation movement due to the securement of the straps attached to the patient support frame; [0032] lines 1-15); wherein said retention straps (305) of said harness assembly are each arranged longitudinally (i.e. horizontally along the CPR device) between said opposing longitudinal edges of said chest compression device (100) when said chest compression device is secured to said patient support apparatus (245)  able to apply concurrent movement along the surface (as shown in figs. 5d and 6a, at least a portion of straps 305, 320, 321 are located between the top and bottom horizontally extending edges enabling concurrent movement); and wherein disengagement between the couplers and the complementary couplers permits the chest compression device (100) to be separated from and operated in spaced relation relative to the patient support apparatus  ([0046] lines  1-18 disclose the couplers are removable and the chest compression device e can be operated independent of the stretcher) to provide the automatic chest compression to the patient positioned between the backplate  (105) and piston(140)  and between the legs (120, 150 ([0046] lines 1-18).
Ehrstedt discloses a frame (245) but does not specifically disclose a base with wheels supporting the frame.  However, Reinhold teaches a base (fig. 3 shows a wheeled base structure; see arrow adjacent reference 120) including wheels coupled to the base facilitating movement along a floor surface (fig. 3 of Reinhold shows wheeled coupled to the base; col. 6 lies 60-65 of Reinhold; as show the wheels are round enabling movement on a surface)  supporting the frame (i.e. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the frame of Ehrstedt with a base as taught by Reinhold to enable ease of transportation since the frame could be wheeled on the floor instead of carried.
Ehrstedt discloses a patient support deck (245) but does not specifically disclose a mattress disposed on the deck being at least partially conformable to cushion the patient and thereby able to at least partially compress between the backplate and deck during chest compressions.  However, Illindala teaches a mattress (21) (col. 3 lines 50-52) disposed on the deck (20) being at least partially conformable to cushion the patient (col. 3 lines 50-52 disclose a cushion, mattress, and pad which is thereby at least partially conformable to provide cushioning effect) and thereby able to at least partially compress between the backplate and deck during chest compressions (as shown in fig. 5, the mattress 21 is able to compress under load). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the frame of Ehrstedt with a mattress pad as taught by Illindala to provide the advantage of enhanced comfort and reduced risk of injury to the patient.
Regarding claim 7, the modified Ehrstedt teaches (see fig. 5 of Reinhold) said frame (12) comprises a patient support deck (18) comprising a movable section (32) movable relative to said base (col. 4 lines 25-35 of Reinhold).
Regarding claim 9, Ehrstedt discloses the couplers (315, 316) are hooks ([0040] lines 1-20 disclose the brackets hook onto the ledge; figs. 4a, 4b show the brackets 425 hooked over the ledge).
Regarding claim 11, Ehrstedt substantially teaches the claimed invention except for a patient strap coupled to said frame and configured to secure the patient positioned on said patient support surface.  However, Reinhold teaches a patient strap (106) coupled to said frame (12) and configured to secure the patient positioned on said patient support surface (col. 6 lines 45-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the frame of Ehrstedt with patient securing straps as taught by Reinhold to provide the advantage of enhanced securement of the patient for enhanced safety during transport.
Regarding claim 16,  Ehrstedt discloses a patient system comprising  a chest compression device (100) configured to provide automatic chest compressions to a patient, the chest compression device comprising a back plate (105) defining an upper surface (top surface) to support the patient (200) and opposing longitudinal edges (top/bottom horizontally extending edges, a main housing (115) supporting a piston (140) arranged to provide the automatic chest compressions ([0027] lines 1-20), and opposing upstanding legs (120, 125) each coupled to the backplate (105) and to the main housing (115), a patient support apparatus comprising: a frame (245) comprising a first and a second frame rail (i.e. bars; [0044] lines 1-10) positioned along opposing (left/right) lengthwise sides of said frame (245), said frame comprising a patient support surface (upper surface) sized to support the back plate (105) and at least a majority of the patient (200) between said first and second frame rails ([0049] last 20 lines); a harness assembly comprising: a first retention strap (530, 531) coupled to said first frame rail (i.e. left side); a second retention strap (530, 531) coupled to said second frame rail (i.e. right side) ([0041] lines 1-7, [0051] lines 1-10 disclose straps 530, 531 on both left/right sides of the device); a first coupler (525) near an end of said first retention strap (530) and configured to releasably engage a complementary coupler (520) disposed on one of the opposing upstanding legs (i.e. 120) of the chest compression system when the back plate  (105) is positioned on said patient support surface; a second coupler (526) near an end of said second retention strap (531) and configured to releasably engage a complementary coupler (521) disposed on the other one of the opposing upstanding legs (125) of the chest compression system when the back plate is positioned on said patient support surface ([0041] lines 1-7, [0051] lines 1-10 disclose straps 530, 531 on both left/right sides of the device); and a tension adjustment mechanism (535, 536) coupled to said retention straps) to selectively adjust tension of one or more of said retention straps ([0042] lines 1-20) to secure the chest compression system (100) to said patient support apparatus (245); wherein each retention straps (305, 320, 321) of said harness assembly extend along respective outer surfaces of said opposing upstanding legs (120, 125) of said chest compression device (100)  to provide rotational and translational  stability to said chest compression device (100) securely positioned on said patient support surface (as shown, the straps are on outer lateral sides and thereby are able to provide at least lateral rotational stability preventing lateral rotation due to the tension of the lateral straps and securement against full translation movement due to the securement of the straps attached to the patient support frame; [0032] lines 1-15); wherein said retention straps (305) of said harness assembly are each arranged longitudinally (i.e. horizontally along the CPR device) between said opposing longitudinal edges of said chest compression device (100) when said chest compression device is secured to said patient support apparatus (245)  able to apply concurrent movement along the surface (as shown in figs. 5d and 6a, at least a portion of straps 305, 320, 321 are located between the top and bottom horizontally extending edges enabling concurrent movement); and wherein disengagement between the couplers and the complementary couplers permits the chest compression device (100) to be separated from and operated in spaced relation relative to the patient support apparatus  ([0046] lines  1-18 disclose the couplers are removable and the chest compression device e can be operated independent of the stretcher) to provide the automatic chest compression to the patient positioned between the backplate  (105) and piston(140)  and between the legs (120, 150 ([0046] lines 1-18).
Ehrstedt discloses a frame (245) but does not specifically disclose a base with wheels supporting the frame.  However, Reinhold teaches a base (fig. 3 shows a wheeled base structure; see arrow adjacent reference 120) including wheels coupled to the base facilitating movement along a floor surface (fig. 3 of Reinhold shows wheeled coupled to the base; col. 6 lies 60-65 of Reinhold; as show the wheels are round enabling movement on a surface)  supporting the frame (i.e. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the frame of Ehrstedt with a base as taught by Reinhold to enable ease of transportation since the frame could be wheeled on the floor instead of carried.
Ehrstedt discloses a patient support deck (245) but does not specifically disclose a mattress disposed on the deck being at least partially conformable to cushion the patient and thereby able to at least partially compress between the backplate and deck during chest compressions.  However, Illindala teaches a mattress (21) (col. 3 lines 50-52) disposed on the deck (20) being at least partially conformable to cushion the patient (col. 3 lines 50-52 disclose a cushion, mattress, and pad which is thereby at least partially conformable to provide cushioning effect) and thereby able to at least partially compress between the backplate and deck during chest compressions (as shown in fig. 5, the mattress 21 is able to compress under load). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the frame of Ehrstedt with a mattress pad as taught by Illindala to provide the advantage of enhanced comfort and reduced risk of injury to the patient since the patient would be cushioned from the rigid patient support surface.
Regarding claim 17, Ehrstedt discloses the couplers (525, 526) are loops (fig. 5B shows the couplers are round openings as loops for engaging the posts of brackets 555; [0052] lines 1-10).
Regarding claims 21 and 24, Ehrstedt discloses said back plate (105) of said chest compression device further defines a lower surface (bottom); wherein said lower surface is arranged to abut said patient support surface (245) when said chest compression device (100) is secured to said patient support apparatus (245) for concurrent movement along the surface (floor); and wherein said lower surface (bottom) is arranged to abut the surface (floor) when said chest compression device (100) is separated from, and operated in spaced relation relative to, said patient support apparatus (([0046] lines 1-18 disclose the device can be operated independently of the stretcher and is thus able to be placed and operated on a floor surface).  The modified Ehrstedt teaches a mattress (col. 3 lines 50-52 of Illindala).
Regarding claim 25, Ehrstedt discloses the retention straps (305, 320, 321) of said harness assembly extend along respective outer surfaces of said opposing upstanding legs (120, 125) of said chest compression device (100)  to provide lateral stability to said chest compression device (100) securely positioned on said patient support surface (s shown, the straps are on outer lateral sides).
Regarding claim 26, Ehrstedt discloses the back plate (105) of said chest compression device (100) further defines opposing longitudinal edges (i.e. top/bottom edges) ; and wherein said retention straps (305) of said harness assembly are each arranged longitudinally (i.e. horizontally) between said opposing longitudinal edges of said chest compression device (100) when said chest compression device is secured to said patient support apparatus (245) (as shown in figs. 5d and 6a, at least strap 305 is located between the top and bottom edges).
Regarding claim 27, Ehrstead teaches a lower surface if the backplate (105) defines a convex profile (as shown the lower surface which contact s the patient support surface is convex). 
Regarding claim 28, Ehrsteadt teaches the first coupler (525) and second coupler (526) are each ranged longitudinally (horizontally along CPR device) between the longitudinal edges (top/bottom horizontally extending edges of the chest compression device (as shown , the couplers extend horizontally in at eats one dimension). 

Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrstedt in view of Reinhold and Illindala, as applied to claims 1 and 16 above, and further in view of Perisho (6,055,988) 
Regarding claim 2, Ehrstedt discloses the tension adjustment mechanism (adjustment buckles 310, 311) comprises a manual pulling element (free ends 306, 307) coupled to the retention straps to selectively adjust the tension of said one or more of said retention straps ([0034] last 20 lines) but does not specifically disclose a motor coupled to said pulling element and configured to wind said pulling element; the pulling element coupled to said frame.  However, Perisho discloses a winder (42) configured to wind said pulling element (col. 4 lines 40-50, 54-58), the pulling element (free ends) attached to the frame (col. 3 lines 45-55 disclose attachment via the winder). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tension adjustment mechanism of Ehrstedt to include a winder as taught by Perisho to provide the advantage of enhanced ease in tightening since the user would not have to manually pull to tighten.
The modified Ehrstedt teaches a winder (col. 4 lines 40-50 of Perisho) but does not specifically disclose a motor.  However, Illindala teaches in fig. 8 a motor (55a) for tightening a belt with a spool (55b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the winder of the modified Ehrstedt to include a motor as taught by Illindala to provide the advantage of enhanced automation for efficiency.

Claims 3 and 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrstedt in view of Reinhold, Illindala, and Perisho, , as applied to claim 2 above, and further in view of Walden et al. (2017/0156977).
Regarding claim 3, Ehrstedt discloses equalizing the tension between a laterally opposing pair (i.e. left/right) of said retention straps to provide lateral stability to the chest compression system securely positioned on said patient support surface ([0034] last 20 lines disclose providing stability in the planes 250, 255, 260) however the modified Ehrstedt does not specifically disclose a controller coupled to said motor with said controller configured to operate said motor.  However, Walden teaches a controller (112) coupled to said motor ([0049] last 10 lines discloses a motor drive mechanism which h thereby includes motor) with said controller (112) configured to operate to substantially equalize the tension between a laterally opposing pair of said retention straps to provide lateral stability to the chest compression system securely positioned on said patient support surface ([0037] lines 1-4, [0047] lines 8-15 disclose tightening able to reduce liftoff and thereby substantially equalize pressure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator of the modified Ehrstedt to include a controller for reducing lift off as taught by Waldon to provide the advantage of enhanced effective therapy since the full amount of compressor stroke could be applied (see [0037] lines 1-6 of Waldon).
Regarding claim 5, the modified Ehrstedt discloses (see fig. 4 of Waldon) a sensor system [0044] last 10 lines of Waldon) coupled to said tension adjustment mechanism (120) and in communication with said controller (112) with said controller (112) configured to control the operation of said motor based on signals received from said sensor system (104) indicative of the tension in said retention straps ([0046] last 10 lines, [0047] lines 1-15 of Waldon disclose using sensors to adjust the strap tension).

Claims 4, 10, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrstedt in view of Reinhold and Illindala, as applied to claim 1 above, and further in view of Perisho.
Regarding claim 4, Ehrstedt  disclose said frame (245) further comprises a frame rail (i.e. bar; [0044]lines 1-10) extending along opposing (left/right) lengthwise sides, but does not specifically disclose the tension adjustment mechanism is movably coupled for selectively positioning said retention straps along said opposing lengthwise sides.  However, Perisho teaches thee tension adjustment mechanism (34) is movably coupled to rails (22) for selectively positioning said retention straps (14) along said opposing lengthwise sides (fig. 5; col. 4 lines 154-35 disclose the modules are removably attached and thus movable to a selected rail).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tension adjustment mechanism of Ehrstedt to include a removable mechanism as taught by Perisho to provide the advantage of enhanced ease is belt replacement to replace i.e. damaged belts.
	Regarding claim 10, the modified Ehrstedt discloses (see fig. 5 of Perisho) the tension adjustment mechanism (34) is removably coupled to said frame rails (col. 4 lines 15-35 of Perisho).
Regarding claim 18, Ehrstedt  discloses the tension adjustment mechanism (adjustment buckles 310, 311) coupled to left/right straps and comprises respective manual pulling elements (free ends 535, 536) coupled to the retention straps to selectively adjust the tension of said one or more of said retention straps ([0042] last 15 lines) but does not specifically disclose first and second actuators coupled to respective pulling element and configured to wind said pulling elements; the pulling elements coupled to  said frame.  However, Perisho discloses in fig. 5,  winder actuators (42) in the modules 34 configured to wind said pulling element (col. 4 lines 40-50, 54-58),the  pulling element (free ends) attached to the frame (col. 3 lines 45-55 disclose attachment via the winder). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tension adjustment mechanism of Ehrstedt to include a winder as taught by Perisho to provide the advantage of enhanced ease in tightening since the user would not have to manually pull to tighten.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrstedt in view of Reinhold and Illindala, as applied to claim 7 above, and further in view of Soderberg et al. (2014/0323816).
Regarding claim 8, the modified Ehrstedt discloses a movable section (32; fig. 5 of Reinhold) but does not specifically disclose an actuator coupled to said movable section, and a controller coupled to said actuator with said controller configured to move said movable section to an inclined position thereby able to facilitate providing the automatic chest compressions with the chest compression system while an upper torso of the patient is in the inclined position.  However, Soderberg teaches in fig. 3, an actuator (43a) coupled to said movable section (38) and a controller (45) coupled to said actuator with said controller configured to move said movable section to an inclined position ([0047] lines 1-10) thereby able to facilitate providing the automatic chest compressions with the chest compression system while an upper torso of the patient is in the inclined position (as shown in fig. 3, the head is able to be elevated and is thereby able to facilitate providing the automatic chest compressions while an upper torso of the patient is in the inclined position since the patient’s head would be elevated). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the movable portion of the modified Ehrstedt to include an actuator and controller as taught by Soderberg to provide the advantage of enhanced ease in head raising to meet a user’s comfort and need.

Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 12 last paragraph through page 14 2nd paragraph that Ehrstedt does not teach stability.  Examiner respectfully disagrees.  Ehrstedt teaches use of straps to enable transport ([0005] last 20 lines) and discloses protection against rotation and translation n 3 dimensions ([0032] lines 1-15).  In addition, at least figs. 3b teaches straps 305, 320, 321 all at least partially arranged near top horizontal (closer to user’ head) and bottom horizontal (closer to user’ back) longitudinal edges of the device. Thus, Ehrstedat teaches this limitation as  claimed.
Applicant argues on page 14 last paragraph through page 15 last paragraph that there is no motivation to combine the mattress of Illindal or Reinhold with  Ehrsteadt and that the rejection is based on improper hindsight.  Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, one of ordinary skill in the art upon seeing the stretcher of  Ehrstedt  would recognize that a mattress pad as taught by Illindala would provide the advantage of enhanced comfort and reduced risk of injury to the patient.  Thus, motivation is provided.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/Primary Examiner, Art Unit 3785